DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I comprising claims 1-16 in the reply filed on 11/30/2022 is acknowledged.  Therefore, claims 17-20 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “a first end” as recited in claim 3 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a first end turn” as recited in claim 5 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a second end turn” as recited in claim 5 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a second end of the axle” as recited in claim 6 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a radial distance” as recited in claim 9 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites the limitations “further comprising a housing, which is arranged outside the interior on the lid and through which the axle extends at least partially,” in line 1-2.  It is not clear as to what is arranged outside the interior and is not clear as to what is “through which.”  It is suggested the Applicant clearly recite the claimed limitation. Appropriate correction are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,6,7-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “are arrangeable,” in line 3.  The limitation “arrangeable” is a subjective term since it is not positively recited whether it is or can be. Appropriate clarification is required.
	Claim 1 recites the limitations “are preloaded in the direction of rotation,” in line 7.  It is unclear as to how the electrode caps which are loaded in the cap magazine are preloaded in the direction of rotation since in the process of loading there is not a direction of rotation. The caps are loaded in the storage cavity irrespective to the direction of rotation. Appropriate clarification is required.
	Claim 6 recites the limitations “whose” in line 1.  It is unclear as to what member is referred to as “whose.” The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.
Claim 6 recites the limitations “form-fit engagement” in line 5.  It is unclear as to what is a form-fit engagement. The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.
Claim 7 recites the limitations “the second end comprises a pin, which” in line 1.  It is unclear as to whether the limitations “which” refers to the second end or the pin. The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of inventor. Similar issues with limitations “which additionally” in line 2 and “which” in line 3. It is suggested the limitations be positively recited. Appropriate clarification is required.
Claim 8 recites the limitations “circular segment-like shape” in line 3.  It is unclear as to what is a circular segment-like shape. The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.
Claim 8 recites the limitations “being additionally configured such that” in line 3.  It is unclear as to what is being additionally configured. The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.
Claim 8 recites the limitations “the recesses having a circular segment-like shape and being additionally configured such that first electrode caps to be provided can be accommodated therein along part of their circumference and arranged on a first radius.” in lines 2-5.  It is unclear as to what specifically is being recited. The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.

Claim 9 recites the limitations “to be provided” in lines 2-3.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.

Claim 10 recites the limitations “being configured”  and “thus being” in lines 2 and 3 respectively.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.

Claim 11 recites the limitations “is additionally provided, which extends, at least partially” in line 1-2.  The limitations are indefinite and narrative for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.

Claim 11 recites the limitations “when a rotation in the direction of rotation takes place” in line 3.  The limitations are indefinite and narrative for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.
Claim 11 recites the limitations “to be provided” in line 3.  The limitations are indefinite and narrative for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.
Claim 14 recites the limitations “has provided therein” in line 1.  The limitations are indefinite and narrative for failing to particularly point out and distinctly claim the subject matter of inventor. Appropriate clarification is required.

Claims 1,4-12 and 14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. For example the use of terms “arrangeable,” “through which,” “on which,” “having provided thereon,” “configured such that,” “adapted to be accommodated,” “engagement therewith,” “which projects” and “which extends”...etc. exist throughout the presented claims are narrative.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,8 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Moral (FR 3065384).

Referring to claim 1. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps (42) at a pick-up position (position of member 60 in Figure 4) in an output area (cutout area as shown in Figure 5, in the direction Tg) for picking up by a welding arm (18), the cap magazine (magazine 38 as shown in Figure 2) comprising: 
an interior (interior of housing 38) in which electrode caps (42) are arrangeable (disposed in the housing); and 
an axle (33; Figure 2) around which the electrode caps (42) are movable in a direction of rotation around the axle towards the pick-up position (around the axle 33 towards the directions Tg), 
wherein the electrode caps (42) are adapted to be arranged in the interior (interior of 38) and are preloaded in the direction of rotation around the axle towards the pick-up position (see Figure 3).

Referring to claim 2. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps;
wherein the interior (interior of 38; Figure 2) is delimited by a base plate (28), a lid (30) and an at least partially circular-cylindrical jacket (32) of the cap magazine (38).

Referring to claim 3. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps;
wherein the axle (33; Figure 2) comprises, at a first end (top end) thereof, an adapter device (top circular portion above member 30; Figure 2), the first end (top end) projecting beyond the interior through the lid (see Figure 2).

Referring to claim 4. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps;
further comprising a housing (38), which is arranged outside the interior on the lid and through which the axle (33) extends at least partially (the housing comprising an interior and an axle extending through the housing; see Figure 2.)

Referring to claim 8. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps;
wherein a wheel (48), which is arranged around the axle (33) in the interior, comprises a plurality of recesses along a circumference of the wheel (opening for caps 42; Figure 3), the recesses having a circular segment-like shape (circular shape) and being additionally configured such that first electrode caps (42) to be provided can be accommodated therein along part of their circumference and arranged on a first radius (see Figure 3).
Referring to claim 13. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps;
wherein the lid (30) comprises an opening in the output area (34 and 36; Figure 2).
Referring to claim 14. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps;
wherein the output area (area between members 34 and 36) has provided therein a retainer (58) and a downholder (60 and 62) for a respective one of the electrode caps (42).
Referring to claim 15. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps;
further comprising a guiding device (inner surface of 60) extending from the interior up to and into the output area (area between members 34 and 36; see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moral (FR 3065384) in view of Steenkamp (WO 2021/226638 A1).

Referring to claim 9. Moral discloses a cap magazine (magazine 38 as shown in Figure 2) for providing electrode caps (42) wherein a radial distance between the jacket (32) and a center of one of the recesses is uniform (see Figure 3).
Moral does not disclose second electrode caps arranged on a second radius, which is larger than a first radius, such that the second electrode caps contact the jacket and the first electrode cap.
Steenkamp discloses a transplanter wherein a radial distance between the jacket (perimeter wall; Figure 1) and a center (26) of one of the recesses (as in Moral) is configured such that articles (12) to be provided can be arranged on a second radius (outermost radius in storage volume 16), which is larger than the first radius (radius within the outermost radius), such that the second articles (12) to be provided contact, at least partially, the jacket and the first electrode caps to be provided (see Figure 1).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moral to include articles in a second radius comprising articles as taught by Steenkamp because the dispenser can be configured to house a larger number of articles thus reducing the number of refilling required during operation.

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moral (FR 3065384) in view of Cheng (CN 204800139).

Referring to claim 10. Moral does not disclose a preloadable spiral spring is arranged around the axle, the spiral spring being configured to rotate the wheel in the direction of rotation about the axle.
Cheng discloses an electrode cap storage and supply device (Figure 3) 
wherein a preloadable spiral spring (35; Figure 4) is arranged around the axle (axle of 35), the spiral spring (35) being configured to rotate the wheel (33) in the direction of rotation about the axle (towards opening 14), the electrode caps, which are adapted to be arranged in the interior (11; Figure 3), being thus preloaded in the direction of rotation around the axle towards the pick-up position (see Figure 3).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Moral to include a preloadable spiral spring is arranged around the axle, the spiral spring being configured to rotate the wheel in the direction of rotation about the axle as taught by Cheng because the dispenser can be configured to bias the stored electrode caps toward a dispensing opening thus assuring all retained articles are moved toward the dispensing opening.

Referring to claim 11. Cheng discloses an electrode cap storage and supply device (Figure 3) wherein a pushing device (3; Figure 3) is additionally provided, which extends, at least partially, between the wheel (31) and the jacket (exterior of housing 1) and which is configured to push (bias), when a rotation in the direction of rotation takes place, the first and second electrode caps to be provided into the direction of rotation (moved toward opening 14).

Referring to claim 12. Cheng discloses an electrode cap storage and supply device (Figure 3) wherein the pushing device (3; Figure 3) comprises a pusher (32), which has an outer shape (see size of member 32 and the size electrode cap) corresponding to that of an electrode cap, and a connecting device (36), the connecting device (36) connecting the pusher (3) with the wheel (31).

Referring to claim 16. Cheng discloses an electrode cap storage and supply device (Figure 3) wherein the spiral spring (within member 35) is fastened to the axle housing of 35) and to the wheel (33).

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (see drawing objections above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651